Case: 20-40199     Document: 00515822149         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2021
                                  No. 20-40199                          Lyle W. Cayce
                               Conference Calendar                           Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joel Lopez-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-1034-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Joel Lopez-
   Lopez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Lopez-Lopez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40199    Document: 00515822149          Page: 2   Date Filed: 04/14/2021




                                  No. 20-40199


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2